DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for x-ray energy, does not reasonably provide enablement for the broad scope of “energy.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “energy” as being any energy included in the spectrums of electromagnetic radiation, particle radiation, acoustic radiation, and gravitational radiation. For the Examiner’s analysis of whether there is lack of enablement for the entire scope of "energy", the following factors, were considered.  

 (2) The nature of the invention: The subject matter to which the claimed invention pertains is “energy” in general, which can include any energy in the spectrums of electromagnetic radiation, particle radiation, acoustic radiation, and gravitational radiation. However, the subject matter to which the specification pertains is x-ray energy. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the x-ray energy subject matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all energy in the broad scope of "energy", such as cosmic energy, energy greater than 1 ZeV, and/or gravitational energy, which would require undue experimentation to make, since those devices do not exist.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the x-ray energy subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all energy in the broad scope of "energy", such as cosmic energy, energy greater than 1 ZeV, and/or gravitational energy, since those devices do not exist and since the interaction of these other energies would produce outputs that could not be used to practice the claimed invention.  

(6) The existence of working examples: The disclosure does provide a working example using x-ray energy. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for radiations that do not have an existing energy emission device, such as devices emitting cosmic energy, energy greater than 1 ZeV, and/or gravitational energy.  
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes all energy of radiation, there are devices for various energies that do not exist as emission devices, such as cosmic energy, energy greater than 1 ZeV, and/or gravitational energy. Since these types of emission devices do not exist, it would require undue experimentation to make such an invention commensurate with the scope of the claimed invention.  
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for x-ray energy, the specification does not enable one to make and/or use the claimed invention with other types of energy, such as cosmic energy, energy greater than 1 ZeV, and/or gravitational energy, which would require undue experimentation to make and/or use since such emission devices do not exist.  Therefore, the claims are rejected for scope of enablement issues.  
This rejection may be obviated by inserting "x-ray" before each instance of "energy" in the claim(s). Any dependent claims are rejected for the above reason by virtue of their claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mastronardi et al. (US 2009/0116617 A1; hereinafter Mastronardi) in view of Osann, Jr.  (US 2017/0241185 A1; hereinafter Osann).

Regarding claim 29, Mastronardi discloses an imaging apparatus (title) for generating an image of a subject (120), the imaging apparatus comprising: a scanning arrangement which includes an energy emitting source (102) and a detector (116); a housing (figs. 2b and 4) which houses the scanning arrangement, and which defines an internal scanning zone or area in which the subject (120) is operatively positioned for scanning by the scanning arrangement; the energy emitting source (102) and detector (116) positioned on opposing sides of the internal scanning zone; a displacing arrangement (with 201,202) which serves operatively to interconnect the energy emitting source and detector and is housed within the housing (fig. 2b) and is configured to collectively displace the energy emitting source and detector relative to the housing in a scanning direction such that the energy emitting source and detector remain aligned in a plane transverse to the scanning direction in order to scan the subject in the scanning zone (par. 10); a first opening (451) and a second end (opposite of 451 in fig. 4) in the housing (fig. 4), wherein the first opening and the second end are arranged at or near opposing ends or sides of the housing so as to define a substantially linear path between them (fig. 4), such that, in use, the subject can travel in a 
However, Mastronardi fails to disclose a second opening as an exit. 
Osann teaches a second opening as an exit (fig. 1 and title). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mastronardi with the teaching of Osann, since one would have been motivated to make such a modification for space efficiency and high throughput (Osann: par. 11).

Regarding claim 30, Osann teaches wherein the first opening includes a first door for closing the first opening and a second door for closing the second opening (fig. 1 and title).

Regarding claim 31, Mastronardi discloses wherein the part of the displacing arrangement (201 and 202) connecting the energy emitting source (102) and detector (116) together is disposed above or below the scanning zone (within 120).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mastronardi with the part above or below, since rearranging parts of an invention involves only routine skill in the art. One would have been motivated to make such a modification for saving space.

Regarding claim 37, Mastronardi discloses an image generating unit configured to generate the image of the subject, the image generating unit being interfaced to the detector (par. 53) and to a processor (par. 19).

Regarding claim 38, Mastronardi discloses wherein the housing has a substantially rectangularly shape and defines a front, a rear and two sides of the imaging apparatus, the first end being located at the front of the imaging apparatus and the second end being located at the rear of the imaging apparatus such that the subject travels substantially in a straight line through the imaging apparatus as part of a screening process (fig. 11b). Osann also teaches wherein the housing has a substantially rectangularly cuboidal shape and defines a front, a rear and two sides of the imaging apparatus, the first door being located at the front of the imaging apparatus and the second door being located at the rear of the imaging apparatus such that the subject travels substantially in a straight line through the imaging apparatus as part of a screening process (the detection chamber forms a rectangular cuboid shape, the moving door panels 607/608 define a front and back of equal size being two rectangular sides, with the side walls 604/604 being two rectangular sides of equal size,, and the detection/emission may observe the subject as they continuously walk through the device; figures 2A, 2B, 6; paragraphs [0013, 0092, 0101-0103, 0105]).

Regarding claim 39, Osann teaches an interlock unit which is communicatively coupled to a locking mechanism and a position sensor or switch associated with each door (each door panel may be locked into place with a locking mechanism and each door may have a position sensor, all of them controlled by an external computer; figs. 35a and 35b; pars. 0026, 0137-0139, 0155), the interlock unit being configured to provide a hard interlock and being configured to designate both doors as normally locked (each door panel may be locked into place with a locking mechanism controlled by an external computer which can 

Regarding claim 40, Osann teaches wherein the linear path is bidirectional such that when the apparatus operates in a first direction the first opening is an entrance and the second opening is an exit and when the apparatus operates in an opposing direction the second opening is an entrance and the first opening is an exit (figs. 8-11).

Regarding claim 41, Osann teaches one or more biometric or proximity type readers for identification of the subject (a biometric detection device 705, 706 may be in the door panels or in the sidewalls to allow identification; figure 7; paragraphs [0104]).

Regarding claim 42, Mastronardi discloses wherein the energy emitting source is configured to emit a beam of x-rays (from 102) in a transverse anatomical plane of the subject (120).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mastronardi and Osann as applied to claim 29 above, and further in view of Jarvi et al. (US 2016/0232769 A1; hereinafter Jarvi).
Mastronardi as modified above suggests claim 29. 
However, Mastronardi fails to disclose an apparatus which is configured to identify a subject being scanned for a first time and to assign a unique identifier to the subject, the apparatus being configured to communicate data associated with the unique identifier to a remote server or database, and/or to receive data from the remote server or database. 
Jarvi teaches an apparatus which is configured to identify a subject being scanned for a first time and to assign a unique identifier to the subject, the apparatus being configured to communicate data associated with the unique identifier to a remote server or database, and/or to receive data from the remote server or database (par. 48). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mastronardi with the teaching of Jarvi, since one would have been motivated to make such a modification for optimizing overall throughput (Jarvi: par. 2). 

Allowable Subject Matter
Claims 32-36 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to overcome the rejection(s) under 35 U.S.C. 112, 1st paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884